Citation Nr: 0018806	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 



FINDING OF FACT

There is no medical evidence linking ulcerative colitis to 
the veteran's period of active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for ulcerative 
colitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, the appeal must fail.  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

In the veteran's case, his postservice medical treatment 
records, including entries made by physicians in June 1989 
and March 1996, document the presence of ulcerative colitis, 
for which the veteran underwent a colectomy.  However, his 
service medical records, which contain an entry reflecting a 
complaint by the veteran of cramping and diarrhea and an 
impression of abdominal cramping, do not contain a diagnosis 
of colitis or of any other chronic gastrointestinal disorder.  
At an October 1967 separation examination, the veteran's 
abdomen, viscera, anus and rectum were evaluated as normal.  
The veteran has not submitted an opinion by a physician that 
ulcerative colitis had its onset during his period of active 
service or is related to an incident or manifestation during 
active service.  The earliest documented diagnosis of colitis 
was in June 1989, over 20 years after the veteran's 
separation from service.  Because there is no competent 
medical evidence of a nexus between postservice ulcerative 
colitis and active service, the claim for service connection 
for ulcerative colitis is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).  The claim is 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because chronic ulcerative colitis in service and since 
service has not been demonstrated by competent evidence, and 
there is no medical evidence or opinion linking postservice 
ulcerative colitis to a condition observed in service and 
claimed continuous postservice symptomatology.  

The veteran maintains that he suffered from gastrointestinal 
symptoms in service which constituted the onset of colitis.  
However, "[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of section 5107(a)."  Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).  The veteran as a lay person is not 
competent to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In March 1996, the veteran provided a medical history of 
having had colitis for over twenty years.  In addition, the 
veteran has submitted a copy of a medical history which he 
provided to a dentist in February 1976 that he had colitis.  
However, neither of those entries constitutes a diagnosis of 
ulcerative colitis or a clinical finding as to the time of 
onset of the veteran's ulcerative colitis.  A mere 
transcription by a medical practitioner of a history provided 
by a veteran does not transform the veteran's lay assertions 
into medical evidence, and recitation of a history provided 
by the veteran to a physician or dentist is no more 
compelling than a statement by the veteran himself.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board, 
therefore, concludes that, because there is no medical 
evidence of record linking ulcerative colitis to his period 
of active service, the veteran's claim for service connection 
for colitis is not well grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for ulcerative colitis well grounded.  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for ulcerative colitis and of the 
reasons why his current claim had to be denied.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).
  


ORDER

A well grounded claim not having been submitted, service 
connection for ulcerative colitis is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

